DETAILED ACTION
Response to Amendments
The amendment filed 07/28/2022 has been entered.
Claims 7, 8 and 19 are cancelled. 
Claims 1, 3, 14, and 17 are amended.
Claims 1-6, 9-18 and 20-27 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-18, and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over over Clark (US 20170371039 Al) in view of Kim (EEE/OES Autonomous underwater vehicles, 2016) and EchoPilot ("Echopilot: The Sonar People"; 2017).
Regarding claim 1, Clark[ Abstract] teaches operating a ….. sensor, wherein the 3D-FLS data comprises a 3-dimensional array of target strength values[0005, 0006, 0054, 0059, 0061, 0062, 0068-0074, 0080 teaches FLS and obtaining strength values and 3D sonar return data];
providing the 3D-FLS data as input to a machine learning system ..... has been trained on training data comprising 3D-FLS training data comprising 3-dimensional arrays of backscatter strengths[0078 teaches learning system];
and using the machine learning system to detect a feature in the 3D-FLS data and classify the feature as seafloor or an in-water target[0005, 0078, 0100 teaches identification of objects].
Clark implies, but does not explicitly teach a three-dimensional forward-looking sonar (3D-FLS) sensor to obtain 3D-FLS data from the sensor[0005-0010 has embodiments in 3D view with 3D position data in the sensor data. 0054 has the system pointed forwards meaning the sensor is a 3D-FLS sensor]
Echopilot teaches the use of a three-dimensional forward-looking sonar (3D-FLS) sensor to obtain 3D-FLS data from the sensor[Pages 1-2 and Title involves 3D-FLS sonar]
It would have been obvious to one of ordinary skill in the art before the filing date to have modified the sensors in Clark with 3D FLS sonar in Echopilot to explicitly have a 3D-FLS sensor.
Clark does not explicitly teach that the learning system includes a neural network.
Kim teaches that the learning system includes a neural network.[Title, Abstract; Page 396, 398 teach use of neural network in a sonar system algorithm]
It would have been obvious to one of ordinary skill in the art before the filing date to have modified the machine learning system in Clark with the neural network of Kim in order to create a more efficient sonar with less human intervention and better automation and optimized processing.
Regarding claim 14, Clark[ Abstract] teaches a three-dimensional forward-looking sonar (3D-FLS) device….., wherein the 3D-FLS device is operable to insonify a region ahead of a vessel and collect 3D-FLS data ….. wherein the 3D-FLS data comprises a 3-dimensional array of target strength values[0005, 0006, 0054, 0059, 0061, 0062, 0068-0074, 0080 teaches FLS and obtaining strength values and 3D sonar return data]; 
and a computing system coupled to the 3D-FLS device, ..... has been trained on[0078 teaches learning system]
(i) labeled 3D-FLS training data comprising 3-dimensional arrays of backscatter strengths such that the neural network is operable and [0078]
(i) labelled secondary data from one or more secondary sources to detect features in the 3D-FLS data and classify the features as comprising seafloor or in-water targets[0005, 0078, 0099, 0100 teaches algorithm and identification of objects and secondary sources].
Clark implies, but does not explicitly teach a 3D-FLS sensor….. from the 3D-FLS sensor [0005-0010 has embodiments in 3D view with 3D position data in the sensor data. 0054 has the system pointed forwards meaning the sensor is a 3D-FLS sensor]
Echopilot teaches the use of a three-dimensional forward-looking sonar (3D-FLS) sensor to obtain 3D-FLS data from the sensor[Pages 1-2 and Title involves 3D-FLS sonar]
It would have been obvious to one of ordinary skill in the art before the filing date to have modified the sensors in Clark with 3D FLS sonar in Echopilot to explicitly have a 3D-FLS sensor.
Clark does not explicitly teach that the computing system comprising a neural network.
Kim teaches that the computing system comprising a neural network [Title, Abstract; Page 396, 398 teach use of neural network in a sonar system algorithm]
It would have been obvious to one of ordinary skill in the art before the filing date to have modified the computing system in Clark with the neural network of Kim in order to create a more efficient sonar with less human intervention and better automation and optimized processing.
Regarding claim 2 and 16, Clark, as modified, teaches that the 3-dimensional array of target strength values is formed from backscatter strength data[0059, 0061, 0062, 0070, 0071; Fig 3, 4].
Regarding claims 3 and 17, Clark, as modified, teaches that the metadata comprising one or more of: sensor acceleration readings, gyroscope readings, sensor roll orientation, sensor pitch orientation, sensor heave, sensor heading, sensor course, sensor latitude, sensor longitude, water temperature, water salinity, and sound speed profile.[0100, 0112 disclose GPS or temperature or speed]
Regarding claim 4, Clark, as modified, teaches that the 3D-FLS data are obtained from a 3D-FLS system to be mounted on the hull of a boat.[0102]
Regarding claim 5, Clark, as modified, teaches that the machine learning system is run on a computer system operably connected to the 3D-FLS system.[0099]
Regarding claim 6, Clark, as modified, teaches that the training data further include secondary data from one or more secondary sources[0078, 0096, 0100 teaches training data has data from secondary sources].
Regarding claim 9, Clark, as modified, teaches the secondary data comprises one or more of: manually labeled volumetric backscatter strength data[0078]; bathymetric survey data from a reference source[0044, 0045, 0096 has sonar and depth data and stored data from various sources which one would understand to mean previous surveys]; multibeam echosounder data (MBES)[0046,0047]; single beam echosounder data (SBES); 3D-FLS data obtained from the same sonar system at a different angle or time[0048, 0049, 0100]; nautical chart data; radar data[0096] ; and automatic identification system (AIS) data.
Regarding claim 10, Clark, as modified, teaches bathymetric survey data are data collected using a high-resolution multibeam echosounder (MBES)[0044-0047, 0096 0096 has sonar and depth data and stored data from various sources which one would understand to mean previous surveys].
Regarding claim 11, Clark, as modified, teaches training data further include secondary data that comprise information about position, speed, and heading.[0046, 0047, 0112].
Regarding claim 12, Clark, as modified, teaches sub-classifying the in-water targets as one or more of wakes; buoys; fish; boats; and engine noise.[0005]
Regarding claim 13, Clark, as modified, teaches the machine learning system generates an output comprising a classification for each point in the 3D-FLS data, the classification representing a likelihood that the point corresponds to (i) seafloor, (ii) an in-water target, or (iii) background [0043, 0077, 0116].
Regarding claim 15, Clark, as modified, teaches the 3D-FLS device is configured to be mounted on the hull of a boat.[0102]
Regarding claim 18, Clark, as modified, teaches the training data further comprise data from a bathymetric survey [0044, 0045, 0096 has sonar and depth data and stored data from various sources which one would understand to mean previous surveys].
Regarding claim 20, Clark, as modified, teaches the training data further include manually labeled volumetric backscatter strength data.[0078]
Regarding claim 21, Clark does not explicitly teach the neural network has been further trained on reference seafloor data..[Though 0046, 0047 teach the importance of seafloor data]
Kim teaches that the neural network has been further trained on the neural network has been further trained on reference seafloor data.[Page 398 teaches use of images with background in training the algorithm]
It would have been obvious to one of ordinary skill in the art before the filing date to have modified the algorithm in Clark with the training model of Kim in order to create more robust training to build a better model.
Regarding claim 22, Clark, as modified, teaches a downward-looking sonar configured to obtain the reference seafloor data.[0046, 0047, 0051; Fig 2A]
Regarding claim 23, Clark, as modified, teaches the downward-looking sonar comprise s an echosounder[0046, 0047, 0051; Fig 2A].
Regarding claim 24, Clark does not explicitly teach the neural network has been further trained on 3D-FLS data collected from the 3D-FLS device at a different angle or time.
Kim teaches that the algorithm has been further trained on 3D-FLS data collected from the 3D-FLS device at a different angle or time.[Page 398 teaches use of images in training the algorithm]
It would have been obvious to one of ordinary skill in the art before the filing date to have modified the algorithm in Clark further in view of the training model of Kim in order to create more robust training to build a better model.
Regarding claim 25, Clark, teaches ..... is further configured operable to sub-classify the in- water targets as one or more of: wakes; buoys; fish; boats; and engine noise.[ 0005 does indicate the uses of such a system]
Clark does not explicitly teach the use of a neural network.
Kim teaches that use of a neural network [Title, Abstract; Page 396, 398 teach use of neural network in a sonar system algorithm]
It would have been obvious to one of ordinary skill in the art before the filing date to have modified the computing system in Clark with the neural network of Kim in order to create a more efficient sonar with less human intervention and better automation and optimized processing.
Regarding claim 26, Clark, teaches ..... generates an output comprising a classification for each point in the 3D-FLS data, the classification representing a likelihood that the point corresponds to (i) seafloor, (i) an in-water target, or (i) background [0043, 0077, 0116].
Kim teaches that use of a neural network [Title, Abstract; Page 396, 398 teach use of neural network in a sonar system algorithm and classifier and use of images with backgrounds ]
It would have been obvious to one of ordinary skill in the art before the filing date to have modified the computing system in Clark with the neural network of Kim in order to create a more efficient sonar with less human intervention and better automation and optimized processing.
Regarding claim 27, Clark, as modified, teaches the a display for displaying the features with labels indicating their classifications or classification likelihoods.[Fig 9; 0090]

Response to Arguments
Applicant's arguments filed 07/28/2022 with respect to claims 1 and 14 have been considered but are moot because the arguments do not apply to the specific combination of the references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645